9 F.3d 109
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.A 1985 CADILLAC FLEETWOOD, VIN # 1G6CB6989F4299723;  and a1989 Suzuki Motorcycle, VIN # JS1GR77A2J2100937, Defendants,Robyn Price and Robert Carter, Claimants-Appellants.

No. 91-3388.
United States Court of Appeals, Sixth Circuit.
Nov. 8, 1993.
Before:  KENNEDY, SILER, and BATCHELDER, Circuit Judges.
PER CURIAM.


1
Claimants Robyn Price and Robert Carter, former owners of a 1985 Cadillac Fleetwood and a 1989 Suzuki motorcycle respectively, appeal the summary judgment awarded the government in this civil forfeiture action.  The district court in its memorandum and order adequately set forth the relevant facts and law.  We have thoroughly reviewed the record and specifically reviewed the district court's opinion for both factual and legal errors.  Because we find none, we affirm for the reasons given by the district court in its opinion filed February 27, 1991.